DETAILED ACTION
Application 15/993724, “POSITIVE-ELECTRODE ACTIVE MATERIAL FOR NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY AND METHOD OF PRODUCING THE SAME”, was US filed on 5/31/18 and claims priority from a foreign application filed on 6/1/17. 
This Office Action on the merits is in response to communication filed on 8/24/21.

Claim Interpretations
With respect to the D50/DSEM ratio, applicant argues in the 8/17/20 remarks that DSEM is a characteristic correlated to primary particle diameter, while D50 is a characteristic correlated to secondary particle diameter (remarks at page 9, 3rd paragraph).  This interpretation is found to be consistent with applicant’s as-filed specification and is accepted by the Office.  
In view of applicant’s remarks and amendments, the recitation of properties contained in the claims, such as D50/DSEM and D95/D5 ratios of composite oxide particles, ARE given patentably distinguishing weight in these method claims.

Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 9, 12-14, 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes Watanabe (US 2014/0034872) and Kagei (US 2014/0252268) which are relevant to the claimed invention as described in the 4/28/21 Non-Final Rejection.  The cited art taken in 
Moreover, as argued by applicant in the 8/24/21 remarks regarding the new amendment, the cited art does not further teach dissociating treatment carried out on the lithium transition metal composite oxide particles under the jet milling conditions which are claimed. Therefore, the previously presented rejection based on the above cited references has been withdrawn.  
Upon an updated search, the following relevant references were discovered:
Ueki (US 2013/0143091) teaches using a dissociating pressure for composite material of 0.2 to 0.4 MPa to co circularity of a compound powder (paragraph [0060]);
Dandrea (US 2014/0127570) teaches controlling feed and grind pressures to within the claimed range to generate forces which will fibrillate particles joined with PTFE binder (paragraph [0043]), but the particles are not a lithium transition metal composite oxide particles;
Bankaitis (US 2015/0062779) teaches processing a carbon material at a feed pressure of 70 psi and a grind pressure of 65 psi (paragraph [0075]), but the material is not a lithium transition metal composite oxide particle;
Kobayashi (US 2017/0288221) does teach the claimed supply pressure and dissociating pressure for a similar material (paragraph [0037]), but is by a common inventor and assignee and is not available as antedating prior art.
Zhou (US 2018/0175368) teaches pulverizing a lithium transition metal composite material using dissociating pressures lying within the claimed range (paragraphs [0020-0022]), but does not teach a supply pressure lying within the claimed range;
Utsuno (US 2020/0006808) teaches the use of an input pressure of 2 MPa and a grinding pressure of 2 MPa for grinding lithium sulfide particle (paragraph [0206]), values which lie outside the claimed ranges and for different type of particulate material.
Thus, none of the newly discovered prior art teaches dissociating lithium transition metal composite oxide using a supply pressure and dissociating pressure within the claimed range, and based on the art there is no apparent reason to select these particular conditions for the claimed invention so as to cure the deficiency of the previously cited art.  Accordingly, claim 1 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.